                   Case 20-10343-LSS            Doc 841      Filed 06/11/20       Page 1 of 8

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                                                        Case No.:20−10343−LSS
Boy Scouts of America
                                                                              Chapter:11



                           CLERK'S NOTICE REGARDING FILING OF APPEAL

Please be advised that a Notice of Appeal has been filed in the above mentioned case. The Notice of Appeal, as well
as the related documents are available for view by registered PACER users. They can also be viewed at the clerk's
office.




                                                                                 Una O'Boyle, Clerk of Court

Date: 6/9/20
(VAN−440)
                           Case 20-10343-LSS               Doc 841         Filed 06/11/20         Page 2 of 8
                                               United States Bankruptcy Court
                                                   District of Delaware
In re:                                                                                                     Case No. 20-10343-LSS
Boy Scouts of America                                                                                      Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0311-1                  User: BonnieA                      Page 1 of 7                          Date Rcvd: Jun 09, 2020
                                      Form ID: van440                    Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 11, 2020.
db             +Boy Scouts of America,    1325 West Walnut Hill Lane,    Irving, TX 75038-3096
aty             Andrew R. Remming,    Morris, Nichols, Arsht & Tunnell LLP,    1201 North Market Street,
                 P.O. Box 1347,    Wilmington, DE 19899-1347
aty            +Derek C. Abbott,    Morris, Nichols, Arsht & Tunnell,    1201 N. Market Street,    P.O. Box 1347,
                 Wilmington, DE 19899-1347
aty            +Eric Moats,   Morris, Nichols Arsht & Tunnell,     1201 N. Market Street,    P. O. Box 1347,
                 Wilmington, DE 19899-1347
aty            +Hannah Mufson McCollum,    Office of the United States Trustee,     U. S. Department of Justice,
                 844 King Street, Suite 2207,    Lockbox #35,    Wilmington, DE 19801-3519
aty            +Janine Panchok-Berry,    O’Melveny & Myers,    Times Square Tower,    7 Times Square Tower,
                 New York, NY 10036-6580
aty            +Jessica C. Boelter,    Sidley Austin LLP,    787 Seventh Avenue,    New York, NY 10019-6088
aty            +Joseph Charles Barsalona II,    Morris Nichols Arsht & Tunnell LLP,     1201 North Market Street,
                 Suite 1600,    Wilmington, DE 19801-1146
aty            +Matthew Evan Linder,    Sidley Austin LLP,    1 South Dearborn Street,    Chicago, IL 60603-2323
aty            +Michael Christian Andolina,    Sidley Austin,    1 South Dearborn Street,
                 Chicago, IL 60603-2323
aty             Morris, Nichols, Arsht & Tunnell LLP,     Morris, Nichols, Arsht & Tunnell LLP,
                 1201 North Market Street,    P.O. Box 1347,    Wilmington, DE 19899-1347
aty            +Paige Noelle Topper,    Morris Nichols Arsht & Tunnel,    1201 N. Market Street,
                 Wilmington, DE 19801-1146
aty            +Stamatios Stamoulis,    Stamoulis & Weinblatt LLC,    800 N. West Street, Third Floor,
                 Wilmington, DE 19801-1565
aty            +Thomas A. Labuda, Jr.,    Sidley Austin LLP,    One South Dearborn,    Chicago, IL 60603-2323

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: USTPRegion03.WL.ECF@USDOJ.GOV Jun 09 2020 21:43:07     David L. Buchbinder,
                 Office of the U.S. Trustee,   J. Caleb Boggs Federal Building,   Suite 2207,
                 Wilmington, DE 19801
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 11, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 9, 2020 at the address(es) listed below:
              Abigail Williams     on behalf of Interested Party    First State Insurance Company
               awilliams@goodwin.com
              Abigail Williams     on behalf of Interested Party    Hartford Accident and Indemnity Company
               awilliams@goodwin.com
              Abigail Williams     on behalf of Interested Party    Twin City Fire Insurance Company
               awilliams@goodwin.com
              Adam G. Landis   on behalf of Interested Party     Survivors of Abuse landis@lrclaw.com,
               brown@lrclaw.com;Ramirez@lrclaw.com;dellose@lrclaw.com;snyder@lrclaw.com
              Adam J. Goldberg   on behalf of Interested Party     The Church of Jesus Christ of Latter-day
               Saints adam.goldberg@lw.com
              Alessandra Glorioso     on behalf of Creditor   Girl Scouts of the United States of America
               glorioso.alessandra@dorsey.com
              Amy Christine Quartarolo    on behalf of Interested Party    The Church of Jesus Christ of
               Latter-day Saints amy.quartarolo@lw.com, colleen.rico@lw.com
              Andrew Fotre O’Neill    on behalf of Debtor   Boy Scouts of America aoneill@sidley.com,
               pcaruso@sidley.com;jboelter@sidley.com;kmills@sidley.com
                       Case 20-10343-LSS        Doc 841     Filed 06/11/20     Page 3 of 8



District/off: 0311-1          User: BonnieA                Page 2 of 7                  Date Rcvd: Jun 09, 2020
                              Form ID: van440              Total Noticed: 15


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Andrew John Roth-Moore    on behalf of Interested Party    Evanston Insurance Company
               aroth-moore@bhfs.com
              Andrew R. Remming    on behalf of Debtor    Boy Scouts of America aremming@mnat.com,
               andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.
               pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
              Anthony M. Saccullo    on behalf of Creditor Jorge Vega ams@saccullolegal.com
              Blair M. Warner    on behalf of Interested Party    Delaware BSA, LLC blair.warner@sidley.com,
               blair-warner-3913@ecf.pacerpro.com;efilingnotice@sidley.com
              Blair M. Warner    on behalf of Debtor    Boy Scouts of America blair.warner@sidley.com,
               blair-warner-3913@ecf.pacerpro.com;efilingnotice@sidley.com
              Bradley Rice     on behalf of Creditor Jack Doe brice@nagelrice.com
              Brett D. Fallon    on behalf of Creditor    Lion Brothers Company, Inc. bfallon@morrisjames.com,
               wweller@morrisjames.com;rzerbe@morrisjames.com
              Brett D. Fallon    on behalf of Interested Party    Old Republic Insurance Company
               bfallon@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
              Brett Michael Haywood    on behalf of Interested Party    The Church of Jesus Christ of Latter-day
               Saints haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com
              Brian J. McLaughlin    on behalf of Creditor    Waste Management bmclaughlin@monlaw.com
              Bruce Ewing     on behalf of Creditor    Girl Scouts of the United States of America
               ewing.bruce@dorsey.com
              Bruce W. McCullough    on behalf of Interested Party    Agricultural Insurance Company
               bmccullough@bodellbove.com
              Bruce William Leaverton    on behalf of Interested Party    Chief Seattle Council, Boy Scouts of
               America bleaverton@karrtuttle.com, mfeinberg@karrtuttle.com;mmunhall@karrtuttle.com
              Brya Michele Keilson    on behalf of Interested Party    Old Republic Insurance Company
               bkeilson@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
              Cassandra B. Burton    on behalf of Creditor    Pension Benefit Guaranty Corporation
               burton.cassandra@pbgc.gov, efile@pbgc.gov
              Christopher Murphy     on behalf of Creditor    Texas Workforce Commission bk-cmurphy@oag.texas.gov,
               sherri.simpson@oag.texas.gov
              Christopher Page Simon    on behalf of Attorney    Sidley Austin LLP csimon@crosslaw.com,
               smacdonald@crosslaw.com
              Craig Todd Goldblatt    on behalf of Interested Party    The Continental Insurance Company as
               successor in interest to certain policies issued by Harbor Insurance Company
               craig.goldblatt@wilmerhale.com, lauren.lifland@wilmerhale.com
              Craig Todd Goldblatt    on behalf of Interested Party    The Continental Insurance Company
               successor by merger to Niagara Fire Insurance Company craig.goldblatt@wilmerhale.com,
               lauren.lifland@wilmerhale.com
              Craig Todd Goldblatt    on behalf of Interested Party    The Continental Insurance Company
               craig.goldblatt@wilmerhale.com, lauren.lifland@wilmerhale.com
              Craig Todd Goldblatt    on behalf of Interested Party    Columbia Casualty Company
               craig.goldblatt@wilmerhale.com, lauren.lifland@wilmerhale.com
              Craig Trent Fessenden    on behalf of Creditor    Pension Benefit Guaranty Corporation
               fessenden.craig@pbgc.gov, efile@pbgc.gov
              David A. Lebowitz    on behalf of Creditor Ronald Hernandez Hunter dlebowitz@kllflaw.com
              David A. Lebowitz    on behalf of Defendant Ronald Hernandez Hunter dlebowitz@kllflaw.com
              David E. Blabey, Jr.    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors dblabey@kramerlevin.com, corporate-reorg-1449@ecf.pacerpro.com
              David L. Buchbinder    on behalf of U.S. Trustee    U.S. Trustee david.l.buchbinder@usdoj.gov,
               david.l.buchbinder@usdoj.gov
              David M. Fournier    on behalf of Interested Party    National Surety Corporation
               fournierd@pepperlaw.com, wlbank@pepperlaw.com,fournierd@ecf.inforuptcy.com,
               wlbank@ecf.inforuptcy.com,smithda@pepperlaw.com,molitorm@pepperlaw.com,hardinp@pepperlaw.com
              David M. Fournier    on behalf of Interested Party    Allianz Global Risks US Insurance Company
               fournierd@pepperlaw.com, wlbank@pepperlaw.com,fournierd@ecf.inforuptcy.com,
               wlbank@ecf.inforuptcy.com,smithda@pepperlaw.com,molitorm@pepperlaw.com,hardinp@pepperlaw.com
              David M. Klauder    on behalf of Interested Party    Various Tort Claimants dklauder@bk-legal.com
              Debra L. Greenberger    on behalf of Creditor Ronald Hernandez Hunter dgreenberger@ecbalaw.com,
               gmejia@ecbalaw.com;docketing@ecbalaw.com
              Debra L. Greenberger    on behalf of Defendant Ronald Hernandez Hunter dgreenberger@ecbalaw.com,
               gmejia@ecbalaw.com;docketing@ecbalaw.com
              Deirdre M. Richards    on behalf of Creditor    AIG drichards@finemanlawfirm.com
              Derek C. Abbott    on behalf of Plaintiff    Boy Scouts of America dabbott@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.p
               acerpro.com;derek-abbott-1155@ecf.pacerpro.com
              Derek C. Abbott    on behalf of Interested Party    Delaware BSA, LLC dabbott@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.p
               acerpro.com;derek-abbott-1155@ecf.pacerpro.com
              Derek C. Abbott    on behalf of Debtor    Boy Scouts of America dabbott@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.p
               acerpro.com;derek-abbott-1155@ecf.pacerpro.com
              Derek C. Abbott    on behalf of Debtor    Delaware BSA, LLC dabbott@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.p
               acerpro.com;derek-abbott-1155@ecf.pacerpro.com
              Domenic E. Pacitti    on behalf of Interested Party    Various Abuse Victims dpacitti@klehr.com
              Domenic E. Pacitti    on behalf of Interested Party    Abuse Victims dpacitti@klehr.com
              Douglas K Mayer    on behalf of Interested Party    Ad Hoc Committee of Local Councils of the Boy
               Scouts of America dkmayer@wlrk.com
                       Case 20-10343-LSS        Doc 841     Filed 06/11/20     Page 4 of 8



District/off: 0311-1          User: BonnieA                Page 3 of 7                  Date Rcvd: Jun 09, 2020
                              Form ID: van440              Total Noticed: 15


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Douglas R Gooding    on behalf of Creditor    Liberty Mutual Insurance Company dgooding@choate.com
              Edwin J. Harron    on behalf of Other Prof.    Future Claimants’ Representative bankfilings@ycst.com
              Eric Moats     on behalf of Other Prof.    Alvarez & Marsal North America, LLC emoats@mnat.com,
               glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Eric Moats     on behalf of Interested Party    Delaware BSA, LLC emoats@mnat.com,
               glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Eric Moats     on behalf of Other Prof.    KCIC, LLC emoats@mnat.com,
               glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Eric Moats     on behalf of Interested Party    Boy Scouts of America emoats@mnat.com,
               glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Eric Moats     on behalf of Debtor    Boy Scouts of America emoats@mnat.com,
               glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Eric Moats     on behalf of Other Prof.    Bates White, LLC emoats@mnat.com,
               glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Eric Moats     on behalf of Interested Party    Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
               emoats@mnat.com,
               glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Eric Moats     on behalf of Debtor    Delaware BSA, LLC emoats@mnat.com,
               glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Eric Moats     on behalf of Plaintiff    Boy Scouts of America emoats@mnat.com,
               glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Eric Lopez Schnabel    on behalf of Creditor    Girl Scouts of the United States of America
               de.ecf@Dorsey.com
              Eric S. Goldstein    on behalf of Interested Party    First State Insurance Company
               egoldstein@goodwin.com, bankruptcyparalegal@goodwin.com;bankruptcy@goodwin.com
              Eric S. Goldstein    on behalf of Interested Party    Hartford Accident and Indemnity Company
               egoldstein@goodwin.com, bankruptcyparalegal@goodwin.com;bankruptcy@goodwin.com
              Eric S. Goldstein    on behalf of Interested Party    Twin City Fire Insurance Company
               egoldstein@goodwin.com, bankruptcyparalegal@goodwin.com;bankruptcy@goodwin.com
              Erin Edwards     on behalf of Other Prof.    Future Claimants’ Representative bankfilings@ycst.com
              Erin R Fay   on behalf of Interested Party     Twin City Fire Insurance Company efay@bayardlaw.com,
               kmccloskey@bayardlaw.com
              Erin R Fay   on behalf of Interested Party     Hartford Accident and Indemnity Company
               efay@bayardlaw.com, kmccloskey@bayardlaw.com
              Erin R Fay   on behalf of Interested Party     First State Insurance Company efay@bayardlaw.com,
               kmccloskey@bayardlaw.com
              Gregory Joseph Flasser    on behalf of Interested Party    First State Insurance Company
               gflasser@bayardlaw.com
              Gregory Joseph Flasser    on behalf of Interested Party    Twin City Fire Insurance Company
               gflasser@bayardlaw.com
              Gregory Joseph Flasser    on behalf of Plaintiff    Hartford Accident and Indemnity Company
               gflasser@bayardlaw.com
              Gregory Joseph Flasser    on behalf of Interested Party    Hartford Accident and Indemnity Company
               gflasser@bayardlaw.com
              Gregory Joseph Flasser    on behalf of Plaintiff    First State Insurance Company
               gflasser@bayardlaw.com
              Hannah Mufson McCollum    on behalf of U.S. Trustee    U.S. Trustee hannah.mccollum@usdoj.gov
              Helen Elizabeth Weller    on behalf of Creditor    Montgomery County
               dallas.bankruptcy@publicans.com, Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com
              Helen Elizabeth Weller    on behalf of Creditor    Fort Bend County dallas.bankruptcy@publicans.com,
               Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com
              Helen Elizabeth Weller    on behalf of Creditor    Dallas County dallas.bankruptcy@publicans.com,
               Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com
              Helen Elizabeth Weller    on behalf of Creditor    Harris County dallas.bankruptcy@publicans.com,
               Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com
              Helen Elizabeth Weller    on behalf of Creditor    Orange County dallas.bankruptcy@publicans.com,
               Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com
              Igor Shleypak     on behalf of Interested Party    The Insurance Company of the State of
               Pennsylvania ishleypak@fgppr.com, bcastillo@fgppr.com
              Igor Shleypak     on behalf of Interested Party    Landmark Insurance Company ishleypak@fgppr.com,
               bcastillo@fgppr.com
              Igor Shleypak     on behalf of Interested Party    Lexington Insurance Company ishleypak@fgppr.com,
               bcastillo@fgppr.com
              Igor Shleypak     on behalf of Interested Party    NATIONAL UNION FIRE CO. OF PITTSBURGH,PA
               ishleypak@fgppr.com, bcastillo@fgppr.com
              Ilan B. Scharf    on behalf of Interested Party    Tort Claimants’ Committee ischarf@pszjlaw.com
              James Ruggeri     on behalf of Interested Party    Hartford Accident and Indemnity Company
               jruggeri@goodwin.com
                       Case 20-10343-LSS        Doc 841    Filed 06/11/20     Page 5 of 8



District/off: 0311-1          User: BonnieA               Page 4 of 7                  Date Rcvd: Jun 09, 2020
                              Form ID: van440             Total Noticed: 15


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              James Ruggeri     on behalf of Interested Party    First State Insurance Company
               jruggeri@goodwin.com
              James Ruggeri     on behalf of Interested Party    Twin City Fire Insurance Company
               jruggeri@goodwin.com
              James Tobia     on behalf of Interested Party Nichole Erickson
               jimtobia@comcast.net;bankserve@tobialaw.com
              James E O’Neill    on behalf of Interested Party    Tort Claimants’ Committee joneill@pszjlaw.com,
               efile1@pszjlaw.com
              James E O’Neill    on behalf of Other Prof.    Berkeley Research Group, LLC joneill@pszjlaw.com,
               efile1@pszjlaw.com
              James I. Stang    on behalf of Interested Party    Tort Claimants’ Committee jstang@pszjlaw.com,
               hrafatjoo@pszjlaw.com
              Janine Panchok-Berry     on behalf of Interested Party    Century Indemnity Company
               jpanchok-berry@omm.com, janine-panchok-berry-0545@ecf.pacerpro.com
              Jason A. Gibson    on behalf of Defendant Ronald Hernandez Hunter gibson@teamrosner.com
              Jason A. Gibson    on behalf of Creditor Ronald Hernandez Hunter gibson@teamrosner.com
              Jason Paul Hood    on behalf of Interested Party    Chickasaw Council, Boy Scouts of America, Inc.
               jason.hood@davieshood.com
              Jeffrey R. Waxman    on behalf of Other Prof.    Pearson Education, Inc. and NCS Pearson, Inc.
               jwaxman@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
              Jeffrey Thomas Testa    on behalf of Interested Party    Boy Scouts of America Northern New Jersey
               Council jtesta@mccarter.com, lrestivo@mccarter.com
              Jennifer R Sharret    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               jsharret@kramerlevin.com, corporate-reorg-1449@ecf.pacerpro.com
              Jessica C. Boelter    on behalf of Interested Party    Delaware BSA, LLC jboelter@sidley.com,
               kmills@sidley.com
              Jessica C. Boelter    on behalf of Debtor    Boy Scouts of America jboelter@sidley.com,
               kmills@sidley.com
              John A. Morris    on behalf of Interested Party    Tort Claimants’ Committee jmorris@pszjlaw.com
              John Daniel McLaughlin, Jr.    on behalf of Interested Party    Ad Hoc Committee of Local Councils
               of the Boy Scouts of America jmclaughlin@ferryjoseph.com, jack@mclaughlincounsel.com
              John P. Dillman    on behalf of Creditor    Montgomery County houston_bankruptcy@publicans.com
              John P. Dillman    on behalf of Creditor    Harris County houston_bankruptcy@publicans.com
              John P. Dillman    on behalf of Creditor    Fort Bend County houston_bankruptcy@publicans.com
              John P. Dillman    on behalf of Creditor    Orange County houston_bankruptcy@publicans.com
              John P. Dillman    on behalf of Creditor    Houston Liens houston_bankruptcy@publicans.com
              John P. Dillman    on behalf of Creditor    Cleveland ISD houston_bankruptcy@publicans.com
              John R. Weaver, Jr.    on behalf of Defendant    R.L. and C.L., his wife jrweaverlaw@verizon.net,
               DCrivaro@stark-stark.com;DMisener@stark-stark.com
              John R. Weaver, Jr.    on behalf of Creditor    R.L. and C.L., his wife jrweaverlaw@verizon.net,
               DCrivaro@stark-stark.com;DMisener@stark-stark.com
              Joseph Charles Barsalona II    on behalf of Debtor    Boy Scouts of America jbarsalona@mnat.com,
               joseph--barsalona-5332@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@e
               cf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
              Joseph Clarke Celentino    on behalf of Interested Party    Ad Hoc Committee of Local Councils of
               the Boy Scouts of America jccelentino@wlrk.com
              Joseph H Lemkin    on behalf of Defendant    R.L. and C.L., his wife jlemkin@stark-stark.com
              Joseph H Lemkin    on behalf of Creditor    R.L. and C.L., his wife jlemkin@stark-stark.com
              Joseph H. Huston, Jr.    on behalf of Defendant    LG 37 Doe jhh@stevenslee.com
              Joseph H. Huston, Jr.    on behalf of Interested Party    LG 37 Doe jhh@stevenslee.com
              Joshua Weinberg     on behalf of Interested Party    First State Insurance Company
               jweinberg@goodwin.com
              Joshua Weinberg     on behalf of Interested Party    Twin City Fire Insurance Company
               jweinberg@goodwin.com
              Joshua Weinberg     on behalf of Interested Party    Hartford Accident and Indemnity Company
               jweinberg@goodwin.com
              Karen C. Bifferato    on behalf of Creditor    IRC Burnsville Crossing, L.L.C.
               kbifferato@connollygallagher.com
              Karim Basaria     on behalf of Debtor    Boy Scouts of America kbasaria@sidley.com,
               efilingnotice@sidley.com;karim-basaria-6831@ecf.pacerpro.com;bbrunner@sidley.com
              Karim Basaria     on behalf of Interested Party    Delaware BSA, LLC kbasaria@sidley.com,
               efilingnotice@sidley.com;karim-basaria-6831@ecf.pacerpro.com;bbrunner@sidley.com
              Kate P. Foley    on behalf of Creditor    Sun Life Assurance Company of Canada
               kfoley@mirickoconnell.com
              Kate R. Buck    on behalf of Interested Party    Boy Scouts of America Northern New Jersey Council
               kbuck@mccarter.com
              Katelin Ann Morales    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               kmorales@reedsmith.com
              Kelly M. Conlan    on behalf of Creditor    IRC Burnsville Crossing, L.L.C.
               kconlan@connollygallagher.com
              Kimberly A. Posin    on behalf of Interested Party    The Church of Jesus Christ of Latter-day
               Saints kim.posin@lw.com
              Kristi JoLynn Doughty    on behalf of Creditor Courtney and Stephen Courtney and Stephen Knight,
               Jointly as the Surviving Parents of E.J.K., a minor child, and Stephen Knight as the Personal
               Representative of the Estate of E.J.K. kdoughty@schnader.com
              Kristian W. Gluck    on behalf of Creditor    JPMorgan Chase Bank, National Association
               kristian.gluck@nortonrosefulbright.com
                       Case 20-10343-LSS        Doc 841    Filed 06/11/20     Page 6 of 8



District/off: 0311-1          User: BonnieA               Page 5 of 7                  Date Rcvd: Jun 09, 2020
                              Form ID: van440             Total Noticed: 15


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Kurt F. Gwynne    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               kgwynne@reedsmith.com, llankford@reedsmith.com;bankruptcy-2628@ecf.pacerpro.com
              Louis R. Strubeck, Jr.    on behalf of Creditor    JPMorgan Chase Bank, National Association
               louis.strubeck@nortonrosefulbright.com
              Marcy J. McLaughlin Smith    on behalf of Interested Party    Allianz Global Risks US Insurance
               Company mclaughlinm@pepperlaw.com,
               wlbank@pepperlaw.com;molitorm@pepperlaw.com;hardinp@pepperlaw.com
              Marcy J. McLaughlin Smith    on behalf of Interested Party    National Surety Corporation
               mclaughlinm@pepperlaw.com, wlbank@pepperlaw.com;molitorm@pepperlaw.com;hardinp@pepperlaw.com
              Mark L. Desgrosseilliers    on behalf of Interested Party Jane Doe desgross@chipmanbrown.com,
               dero@chipmanbrown.com;fusco@chipmanbrown.com
              Mark L. Desgrosseilliers    on behalf of Defendant    LG 37 Doe desgross@chipmanbrown.com,
               dero@chipmanbrown.com;fusco@chipmanbrown.com
              Mary E. Augustine    on behalf of Creditor Jorge Vega meg@saccullolegal.com
              Matthew Evan Linder    on behalf of Interested Party    Delaware BSA, LLC mlinder@sidley.com
              Matthew Evan Linder    on behalf of Debtor    Boy Scouts of America mlinder@sidley.com
              Matthew P. Ward    on behalf of Creditor    JPMorgan Chase Bank, National Association
               matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
              Maxim B. Litvak    on behalf of Interested Party    Tort Claimants’ Committee mlitvak@pszjlaw.com
              Michael Christian Andolina    on behalf of Interested Party    Delaware BSA, LLC
               mandolina@sidley.com
              Michael Christian Andolina    on behalf of Debtor    Boy Scouts of America mandolina@sidley.com
              Michael Joseph Joyce    on behalf of Interested Party    Arrowood Indemnity Company
               mjoyce@mjlawoffices.com
              Michael Joseph Joyce    on behalf of Creditor    Labatt Food Service mjoyce@mjlawoffices.com
              Michael Joseph Merchant    on behalf of Interested Party    The Church of Jesus Christ of
               Latter-day Saints merchant@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
              Michele Backus Konigsberg    on behalf of Interested Party    First State Insurance Company
               mbackus@goodwin.com
              Michele Backus Konigsberg    on behalf of Interested Party    Twin City Fire Insurance Company
               mbackus@goodwin.com
              Michele Backus Konigsberg    on behalf of Interested Party    Hartford Accident and Indemnity
               Company mbackus@goodwin.com
              Morgan L. Patterson    on behalf of Creditor    JPMorgan Chase Bank, National Association
               morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
              Paige Noelle Topper    on behalf of Other Prof.    KCIC, LLC ptopper@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Paige Noelle Topper    on behalf of Attorney    Sidley Austin LLP ptopper@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Paige Noelle Topper    on behalf of Interested Party    Delaware BSA, LLC ptopper@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Paige Noelle Topper    on behalf of Attorney    Morris, Nichols, Arsht & Tunnell LLP
               ptopper@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Paige Noelle Topper    on behalf of Debtor    Boy Scouts of America ptopper@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Paige Noelle Topper    on behalf of Other Prof.    Bates White, LLC ptopper@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Paige Noelle Topper    on behalf of Spec. Counsel    Haynes and Boone LLP ptopper@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Paige Noelle Topper    on behalf of Interested Party    Ogletree, Deakins, Nash, Smoak & Stewart,
               P.C. ptopper@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Paige Noelle Topper    on behalf of Other Prof.    Alvarez & Marsal North America, LLC
               ptopper@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Paige Noelle Topper    on behalf of Plaintiff    Boy Scouts of America ptopper@mnat.com,
               meghan-leyh-4080@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;emily-malafronti-2874@ecf.p
               acerpro.com
              Patrick A. Jackson    on behalf of Interested Party    The Roman Catholic Diocese of Brooklyn New
               York Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
              Patrick A. Jackson    on behalf of Creditor    Weaver Fundraising, LLC d/b/a Trail’s End Popcorn
               Company Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
              Paul A Fanning    on behalf of Interested Party    East Carolina Council BSA, Inc.
               paf@wardandsmith.com,
               DocketCR@wardandsmith.com;nsf@wardandsmith.com;blh@wardandsmith.com;JSCotten@wardandsmith.com
              Paul W. Carey   on behalf of Creditor    Sun Life Assurance Company of Canada
               pcarey@mirickoconnell.com
                       Case 20-10343-LSS        Doc 841     Filed 06/11/20     Page 7 of 8



District/off: 0311-1          User: BonnieA                Page 6 of 7                  Date Rcvd: Jun 09, 2020
                              Form ID: van440              Total Noticed: 15


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              R. Craig Martin    on behalf of Interested Party    Ad Hoc Committee of Local Councils of the Boy
               Scouts of America craig.martin@dlapiper.com,
               carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
              R. Karl Hill    on behalf of Creditor   Liberty Mutual Insurance Company khill@svglaw.com,
               spappa@svglaw.com,cwalters@svglaw.com
              Rachael Ringer     on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               rringer@kramerlevin.com,
               AByowitz@kramerlevin.com;NHertzBunzl@kramerlevin.com;corporate-reorg-1449@ecf.pacerpro.com
              Rachel B. Mersky    on behalf of Creditor   Waste Management rmersky@monlaw.com
              Raeann C Warner    on behalf of Creditor C. F. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor John Doe #2 raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor John Doe #3 raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Defendant F. A. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Defendant A. S. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Defendant C. F. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor A. S. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor B. L. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor Timothy Spahr raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor Z. R. S., a minor raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor Joseph Elmer Kaminski raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor F. A. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Defendant J. M. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor N. C. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor John Doe #1 raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Defendant N. C. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Defendant E. B. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor E. B. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Defendant B. L. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor J. M. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor Karen Spahr raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Defendant K. W. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Raeann C Warner    on behalf of Creditor K. W. raeann@jcdelaw.com,
               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com
              Reliable Companies    gmatthews@reliable-co.com
              Richard A. Barkasy    on behalf of Creditor Courtney and Stephen Courtney and Stephen Knight,
               Jointly as the Surviving Parents of E.J.K., a minor child, and Stephen Knight as the Personal
               Representative of the Estate of E.J.K. rbarkasy@schnader.com
              Richard Charles Weinblatt    on behalf of Interested Party    Century Indemnity Company
               weinblatt@swdelaw.com
              Richard J. Bernard    on behalf of Creditor - Imperial Council Boy Scouts of America San Diego
               rbernard@foley.com, NORTHEAST-LitigationDocket@foley.com,CHI-LitigationDocket@foley.com
              Richard J. Bernard    on behalf of Creditor    Three Harbors Council Inc. Boy Scouts of America
               rbernard@foley.com, NORTHEAST-LitigationDocket@foley.com,CHI-LitigationDocket@foley.com
              Richard W. Riley    on behalf of Creditor   Baltimore Area Council Boy Scouts of America, Inc.
               rriley@wtplaw.com, clano@wtplaw.com
              Riley C. Walter    on behalf of Other Prof.    Sequoia Council of Boy Scouts, Inc. ecf@w2lg.com
              Robert S. Brady    on behalf of Other Prof.    Future Claimants’ Representative bankfilings@ycst.com
              Ronald S. Gellert    on behalf of Creditor   KS Does rgellert@gsbblaw.com
              Sara Beth A.R. Kohut    on behalf of Other Prof.    Future Claimants’ Representative
               skohut@ycst.com, bankfulings@ycst.com
              Sharon M Zieg    on behalf of Other Prof.   Future Claimants’ Representative bankfilings@ycst.com
              Shawn M. Christianson    on behalf of Creditor    Oracle America, Inc. schristianson@buchalter.com,
               cmcintire@buchalter.com
              Stamatios Stamoulis     on behalf of Interested Party    Century Indemnity Company
               stamoulis@swdelaw.com, filings@swdelaw.com
              Steven A. Ginther    on behalf of Creditor   Missouri Department of Revenue deecf@dor.mo.gov
                       Case 20-10343-LSS        Doc 841     Filed 06/11/20     Page 8 of 8



District/off: 0311-1          User: BonnieA                Page 7 of 7                  Date Rcvd: Jun 09, 2020
                              Form ID: van440              Total Noticed: 15


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Susan N.K. Gummow    on behalf of Interested Party    Landmark Insurance Company sgummow@fgppr.com,
               bcastillo@fgppr.com
              Susan N.K. Gummow    on behalf of Interested Party    Lexington Insurance Company sgummow@fgppr.com,
               bcastillo@fgppr.com
              Susan N.K. Gummow    on behalf of Interested Party    NATIONAL UNION FIRE CO. OF PITTSBURGH,PA
               sgummow@fgppr.com, bcastillo@fgppr.com
              Susan N.K. Gummow    on behalf of Interested Party    The Insurance Company of the State of
               Pennsylvania sgummow@fgppr.com, bcastillo@fgppr.com
              Tara LeDay     on behalf of Creditor    Texas Taxing Authorities bankruptcy@mvbalaw.com,
               tleday@ecf.courtdrive.com,jwilliams@mvbalaw.com,alocklin@mvbalaw.com;kmorriss@mvbalaw.com
              Todd C. Jacobs    on behalf of Interested Party    National Surety Corporation
               tjacobs@bradleyriley.com
              Todd M. Brooks    on behalf of Creditor    Baltimore Area Council Boy Scouts of America, Inc.
               tbrooks@wtplaw.com, mfletcher@wtplaw.com
              U.S. Trustee    USTPRegion03.WL.ECF@USDOJ.GOV
              William Pierce Bowden    on behalf of Interested Party    Del-Mar-Va Council, Inc., Boy Scouts of
               America wbowden@ashby-geddes.com
                                                                                              TOTAL: 211
